United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2055
                                    ___________

Jermaine Ford,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Dwight L. Fondren, Warden,               *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: February 2, 2010
                                 Filed: February 5, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Jermaine Ford appeals the district court’s1 denial of his petition
for a writ of habeas corpus, filed under 28 U.S.C. § 2241. Upon de novo review, see
Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per curiam), we
conclude habeas relief was properly denied. We affirm the judgment. See 8th Cir. R.
47B.



      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.